Citation Nr: 1443391	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 2010 for the grant of service connection for a left eye macular scar.  

2.  Entitlement to an effective date prior to January 7, 2010 for the grant of service connection for a left elbow strain.  

3.  Entitlement to an effective date prior to January 7, 2010 for the grant of service connection for a left hip strain.  

4.  Entitlement to an effective date prior to January 7, 2010 for the grant of service connection for sinusitis/rhinitis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

In March 2012, the Veteran requested a hearing before a Veterans Law Judge to be conducted at his local VA office; however, in July 2012, he withdrew his hearing request. 


FINDING OF FACT

The evidence of record fails to reflect a basis for assigning an effective date prior to January 7, 2010 for the award of service connection for a left eye macular scar, left elbow strain, left hip strain, and sinusitis/rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to January 7, 2010 for the grant of service connection for a left eye macular scar have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

2.  The criteria for an award of an effective date prior to January 7, 2010 for the grant of service connection for a left elbow strain have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  


3.  The criteria for an award of an effective date prior to January 7, 2010 for the grant of service connection for a left hip strain have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

4.  The criteria for an award of an effective date prior to January 7, 2010 for the grant of service connection for sinusitis/rhinitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's earlier effective date claims, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, additional notification and assistance is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  In any case, the Veteran was apprised of the general criteria for assigning effective dates and all potentially relevant records have been obtained.

Earlier Effective Date Claims

The Veteran asserts that he should be awarded an effective date for the grant of service connection for his left eye macular scar, left elbow strain, left hip strain, and sinusitis/rhinitis commensurate with the date of his separation from service.  He does not dispute the RO's interpretation of law to the facts of his case, but rather asserts that he believed that once his initial formal service connection claim was filed, any subsequent additional claims would be considered to be amendments to his initial claim, thereby affording him an effective date commensurate with the date of receipt of his initial formal service connection application.  The Veteran asserts that his Veterans Service Organization representative informed him that by filing his initial formal service connection claim, he was securing an effective date for later claims, which would be construed as amendments to his initial claim.  Further, he asserts that he attempted to submit the instant service connection claims in November 2009 (the date on which he filed his initial formal service connection claim) but that his attempts were thwarted by malfunctions of VA's on-line claims submission program.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran filed a formal application for VA compensation (VA Form 21-526) on November 29, 2009.  As this application was deemed to have been received within one year of the Veteran's separation from service, service connection for the disabilities outlined in this form (none of which are addressed in this appeal) was granted effective the date of the Veteran's separation from service.

With regard to the Veteran's service connection claims for a left eye macular scar (claimed as macular scars), left elbow strain (claimed as a chronic left elbow condition), left hip strain (claimed as chronic left hip pain), and sinusitis/rhinitis (claimed as both sinusitis and rhinitis), it is undisputed that the Veteran first filed a service connection claim for these disabilities on January 7, 2010, the effective date assigned.  As there are no prior communications of record in which the Veteran identified these disabilities, there are no prior communications that could be construed as claims seeking service connection for these disabilities.  Thus, there is no legal basis for awarding an effective date prior to January 7, 2010.

As to the Veteran's assertions that his service representative misinformed him of the method for securing an effective date, and that his initial efforts to file service connection claims for the disabilities on appeal were frustrated by a malfunction of the online claims application site, the Board is sympathetic to his plight.  However, service connection claims may be submitted by methods other than the online application system, and the Veteran was apprised of the method for assigning effective dates in the notice letters provided with regard to both his initial formal service connection application and his subsequent informal service connection claims.  Moreover, the resolution of this appeal is governed by statute and regulation, and the application of the undisputed facts to the relevant law is dispositive of the appeal. 

In sum, the preponderance of the evidence is against the claims seeking earlier effective dates; there is no doubt to be resolved; and effective dates prior to January 7, 2010 are not warranted.



ORDER

An effective date prior to January 7, 2010 for the grant of service connection for a left eye macular scar is denied.  

An effective date prior to January 7, 2010 for the grant of service connection for a left elbow strain is denied.  

An effective date prior to January 7, 2010 for the grant of service connection for a left hip strain is denied.  

An effective date prior to January 7, 2010 for the grant of service connection for sinusitis/rhinitis is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


